El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El presente caso es un pleito sobre cobro de un pagaré. Con fecha 18 de mayo, 1910, Don Mateo Fajardo estableció demanda ante la Corte de Distrito de Mayagíiez contra Doña Rosa y Doña Dolores García Sanjurjo, pidiendo fueran éstas condenadas a pagar a éste la suma de $5,000, intereses con-venidos, costas y honorarios de abogados, estimados pruden-cialmente en $500.
Se alegó en la' demanda que Don Isidro F. Sanjurjo sus-cribió como apoderado general de Doña Rosa y Doña Dolores García Sanjurjo, en 20 de septiembre de 1908 un pagaré a la orden de Don Mateo Fajardo por la suma de $5,000 a vencer en 31 de diciembre de 1909, cuyo' pago no había po-dido obtener el acreedor a pesar del vencimiento de la obli-gación y haber reconocido Sanjurjo su firma en el expre-sado concepto de apoderado, ante un notario, en 16 de mayo de 1910.
En 28 de junio de 1910, Don Rogelio Martínez presentó . una moción a la corte para que se le tuviera por subrogado en los derechos de Don Mateo Fajardo a virtud de escritura pública otorgada a su favor, y por orden de 5 de junio si-guiente, la corte accedió a lo solicitado por el cesionario.
Las demandadas contestaron la demanda bajo juramento de Dolores García Sanjurjo, en 19 de septiembre de 1910, negando que se hubiera verificado realmente por Fajardo a Sanjurjo como apoderado de las demandadas, el préstamo de $5,000, y que ellas hubieran recibido tal cantidad en forma alguna; y como materia nueva alegaron que aun cuando *735Sanjurjo tenía por mera fórmula nn poder de las demanda-das, jamás desempeñó el mandato; que el pagaré cuyo cobro se persigue es un documento fingido por Fajardo y Sanjurjo •en confabulación maliciosa con el único objeto de perjudicar .a las demandadas, y que el poder invocado por Sanjurjo le babía sido revocado en 22 de enero de 1910, antes del reco-nocimiento de su firma ante notario.
La corte dictó sentencia a favor de las demandadas, contra cuya sentencia los demandantes interpusieron recurso •de apelación.
De un estudio de los alegatos presentados por el ape-lante puede deducirse que invoca como motivos del recurso los siguiente: .
Io. Que el pagaré cuyo cobro se gestiona es auténtico, ver-dadero y eficaz.
2o. Que Don Rogelio Martínez Castro, cesionario del pa-garé, a quien bajo concepto alguno se atribuye complicidad en la supuesta confabulación alegada y no probada por las demandadas, no puede ser despbsesionado de un derecho legí-timamente adquirido con buena fe mediante un documento público.
3o. Que las demandadas están en el deber de cumplir la 'obligación que su mandatario contrajo dentro de los límites ■de su mandato.
El pagaré inserto en la demanda y que fué presentado como prueba en el juicio dice así:
“Debo y pagaré en virtud del presente y a la orden de Don Mateo Fajardo la cantidad de cinco mil dollars oro americano, valor recibido ■de dicho señor a mi entera satisfacción y contento, la que pagaré en 31 de diciembre de 1909; y al ñel y exacto cumplimiento de esta obliga-ción obligo y afecto todos mis bienes habidos y por haber, los cuales no podré enajenar sin el pago íntegro de dicha cantidad, obligándome en caso de demora a satisfacer el interés convenido del uno por ciento mensual, renunciando todas las leyes a mi favor y la general en forma, así como la de la non numerata pecunia, prueba y término de derecho ■de domicilio, fuero y vecindad, y acepto para la práctica de diligencias .judiciales para su cobro el tribunal a voluntad del acreedor o aeree-*736dores. Mayagüez, P. R., septiembre 20 de 1908. Firmado. Rosa y Dolores García Sanjurjo. Por poder: Isidro F. Sanjurjo.”
Debe notarse qne en la redacción del documento trans-crito no se expresa que el otorgante obraba en nombre y representación de Doña Rosa y Doña Dolores G-arcía San-jurjo, y que se babla en singular como si realmente fuera una sola persona obligada. Sin embargo, el documento lo firmó él y la cuestión principal que debemos considerar a falta de fraude es si realmente obró en representación de las referidas señoras.
Resulta de la declaración de Mateo Fajardo que a él se le preguntó si Sanjurjo babía tomado algún dinero prestado de él, contestando en los términos siguientes:
“En septiembre de 1908, Don Isidro F. Sanjurjo se presentó en mi casa y me dijo: ‘cuando tú eras pobre yo te presté; ahora tú eres rico y yo soy pobre y estoy en una situación muy difícil; estoy fabricando o he fabricado una casa en una finca que nombran de Siberón y nece-sito 5,000 pesos de absoluta necesidad’; y convine en darle los 5,000 pesos, deducir lo que representaba el descuento de los 5,000 pesos al plazo a que se le daba la cantidad, y él me dio un pagaré de 5,000 para diciembre de 1909, descontándole el 10 por ciento de los quince meses; yo le redacté la obligación porque a causa de sus años no quería que fuese la firma sola (así dice el récord), esa obligación está escrita de puño y letra de Sanjurjo, y al firmar, él firmó como apoderado de Doña Rosa y Doña Dolores García; yo le hice la objeción enton-ces de que por qué era eso, y me dijo: ‘porque son mis sobrinas a nom-bre de las que yo tengo todos mis bienes, pero esos bienes son míos y esa cantidad es para la misma finca donde está la casa; y le di 4,275 pesos, recogiendo su obligación de 5,000 pesos.”
No se lia demostrado que las sobrinas de Sanjurjo hayan recibido ninguna parte del dinero qne Fajardo le pagó a aquél. Se alegó que la prueba demuestra que Sanjurjo con-trató con Fajardo a nombre propio y no como apoderado de sus sobrinas. La narración hecha por el testigo Fajardo no justifica esta interpretación. Dicho relato tal vez puede demostrar que Fajardo estuvo conforme en contratar con Sanjurjo personalmente, pero que a petición de este último, *737el pagaré se extendió en realidad a nombre de sns sobrinas, las demandadas. No interesa conocer las razones qne tin viera Sanjnrjo para proceder así, si estaba autorizado para celebrar el contrato, y la cuestión vital es si fné ésta nna obligación personal de Sanjnrjo, o de las sobrinas, las de-mandadas. En lo que respecta a la declaración de Fajardo, la obligación fné claramente contraída por Sanjnrjo qne ac-tuaba a nombre de sns sobrinas. Si Sanjnrjo estaba- cons-truyendo una casa, resulta que realizaba ese trabajo en unai propiedad que pertenecía a las demandadas o que él poseía a nombre de ellas. De todos modos la declaración de Fa-jardo demuestra que éste consideraba a Sanjurjo y a sus sobrinas prácticamente como la misma persona, pero que él finalmente consintió en recibir un pagaré de Sanjurjo, no como una obligación personal sino como en su .carácter dé apoderado. O en el pagaré se impone la obligación a las demandadas o no se le impone a nadie. Este no parece obli-gar a Sanjurjo y de no obligar a sns sobrinas no obliga tam-poco a ninguna persona, aunque es cierto que si Sanjurjo tomó dinero de Fajardo valiéndose de falsas simulaciones, él es per-sonalmente responsable de la devolución de dicho dinero-pero no por concepto del pagaré. Convenimos con la corte-inferior en que la declaración de Sanjurjo no merece mucho-crédito por las distintas manifestaciones que ha hecho éste-testigo en un caso análogo. Pero la corte al parecer dió-'crédito a la declaración de Fajardo y bajo tales circunstam cias no existe diferencia alguna-entre el hecho de que San-jurjo procediera fraudulentamente con respecto a sus so-brinas o de que les diera alguna parte del dinero que -recibió-de Fajardo. Si Sanjurjo obraba fraudulentamente para con sus sobrinas, no se probó la participación que- tuviera Fajardoen tal fraude. Parece que un estado de cosas distinto se de-mostró, por lo que la corte dió crédito a la declaración de Fajardo. No habiéndose probado fraude alguno y puesto-que se admitió que Sanjurjo tenía un poder que no había sido-revocado en la fecha en que otorgó el pagaré, sus mandan-*738tes quedaron obligadas por los actos de su mandatario y apoderado. De igual modo convenimos con el apelante en que no habiéndose negado en la contestación la autenticidad de la firma, éste y el otorgamiento de dicho pagaré se consi-deraron como admitidos por virtud del artículo 119 del Código de Enjuiciamiento Civil.
Además, estamos conformes con el apelado en que el artí-culo 52 del Código de Enjuiciamiento Civil es aplicable a las partes en el presente caso; pero puesto que el pagaré fué cedido después de su vencimiento, cualquier defensa que se alegara en contra de Fajardo sería igualmente aplicable a Martínez. Sin embargo, como creemos que no se presentó una buena defensa que hubiera podido alegarse contra Fa-jardo, entendemos que su cesionario tenía un derecho prima facie para recuperar la suma.
Bajo estas circunstancias debe revocarse la sentencia, re-mitiéndose a la corte inferior con instrucciones de que pro-ceda a celebrar un nuevo juicio.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.